Citation Nr: 1521142	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.  The Veteran died in October 1997.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the Houston, Texas, RO.

In September 2014, the appellant presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  At the hearing, the appellant submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issue of entitlement to service connection for the cause of the Veteran's death (on the merits) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed May 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Additional evidence received since the May 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for the cause of the Veteran's death, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the May 2007 rating decision is new and material and the claim of entitlement service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death, given the favorable action taken herein no discussion of the VCAA requirements is required.  


II.  Claim to Reopen

The appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied in a May 2007 rating decision.  The appellant did not subsequently perfect an appeal of that denial and the May 2007 rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.
Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

The relevant evidence of record at the time of the May 2007 rating decision consisted of the appellant's October 2006 claim, the appellant's birth certificate, the appellant's statements, and the Veteran's DD-214. 

Relevant evidence received since the May 2007 denial includes: STRs, VA and private treatment records, appellant's statements, the September 2014 Board hearing transcript, and the Veteran's certificate of death.  Specifically, the Veteran was diagnosed of Hepatitis C and cirrhosis of the liver in May 1996.  See VA treatment records dated May 1996.  VA treatment records also show that he sought treatment for his pancreatis and Hepatitis C.  The certificate of death shows that the Veteran died in October 1997 and listed the immediate cause of death as anasarca, due to micronodular cirrhosis of the liver and chronic ethanolation, and listed interstitial pancreatic fibrosis as other significant condition contributing to death.  During the September 2014 Board hearing, the appellant asserted that the Veteran's alcohol abuse was due to his military service, which caused health problems that contributed to his death.  Further, the appellant, to include through his mother's statements, contends that breast cancer, cirrhosis of the liver, and Hepatitis C contributed to the cause of the Veteran's death and could be related to his military service.  See, e g., appellant's September 2012 notice of disagreement and Board's hearing transcript dated September 2014.  

The newly added evidence described above includes the death certificate reflecting the cause of the veteran's death.  This evidence is "new," as it was not of record at the time of the last final denial; it is also "material" because it relates to unestablished facts necessary to substantiate the claim, namely the existence of a suggestive medical nexus.  

The Board finds that the additional is new and material.  The newly submitted evidence raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death and is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence is sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received; to this limited extent, the appeal is granted.



REMAND

In context of a claim for Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of a veteran's death, VCAA notice must also include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, it is unclear whether the April 2012 VCAA notice letter was in full compliance with Hupp.  The April 2012 VCAA notice letter is not associated with the appellant's claims file.  Instead, a "VCAA notice response" form was received from the appellant in April 2012.  The June 2012 rating decision and an April 2013 statement of the case (SOC) listed an April 2012 VCAA letter as evidence of record that was considered or created in deciding the claim.  However, there is no indication what the substance of the letter contained or whether the notice provisions outlined in Hupp were satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Notice should be issued to the  appellant in compliance with Hupp to include:  (1) a statement that the Veteran was not service-connected for any disability at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Thereafter, review the claim for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and provide an opportunity to respond, before the case is returned to the Board.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


